UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7248



UNITED STATES OF AMERICA,

                                            Respondent - Appellee,

          versus


LUIS OMAR POYATOS,

                                           Petitioner - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-98-1699-B)


Submitted:   February 25, 1999             Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Omar Poyatos, Appellant Pro Se. Robert Reeves Harding, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Omar Poyatos seeks to appeal the district court’s order

denying his motion, which the district court properly construed as

one filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Poyatos, No. CA-98-1699-B (D. Md. July

6, 1998).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2